


109 HR 6166 : Military

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6166
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Armed
			 Services
		
		AN ACT
		To amend title 10, United States Code, to
		  authorize trial by military commission for violations of the law of war, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Military Commissions Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Construction of Presidential authority to establish
				military commissions.
					Sec. 3. Military commissions.
					Sec. 4. Amendments to Uniform Code of Military
				Justice.
					Sec. 5. Treaty obligations not establishing grounds for certain
				claims.
					Sec. 6. Implementation of treaty obligations.
					Sec. 7. Habeas corpus matters.
					Sec. 8. Revisions to Detainee Treatment Act of 2005 relating to
				protection of certain United States Government personnel.
					Sec. 9. Review of judgments of military
				commissions.
					Sec. 10. Detention covered by review of decisions of Combatant
				Status Review Tribunals of propriety of detention.
				
			2.Construction of
			 Presidential authority to establish military commissionsThe authority to establish military
			 commissions under
			 chapter 47A of title 10,
			 United States Code, as added by section 3(a), may not be construed to alter or
			 limit the authority of the President under the Constitution of the United
			 States and laws of the United States to establish military commissions for
			 areas declared to be under martial law or in occupied territories should
			 circumstances so require.
		3.Military
			 commissions
			(a)Military
			 commissions
				(1)In
			 generalSubtitle A of title 10, United States Code, is amended by
			 inserting after chapter 47 the following new chapter:
					
						47AMilitary
				Commissions
							
								Subchapter
								I.General Provisions948a
								
								II.Composition of Military
					 Commissions948h
								
								III.Pre-Trial Procedure948q
								
								IV.Trial Procedure949a
								
								V.Sentences949s
								
								VI.Post-Trial Procedure and Review of Military
					 Commissions950a
								
								VII.Punitive Matters950p
								
								
								
							
							IGeneral
				Provisions
								
									Sec. 
									948a. Definitions.
									948b. Military commissions generally.
									948c. Persons subject to military commissions.
									948d. Jurisdiction of military commissions.
									948e. Annual report to congressional committees.
								
								948a.DefinitionsIn this chapter:
									(1)Unlawful enemy
				combatant(A)The term unlawful
				enemy combatant means—
											(i)a person who has engaged in
				hostilities or who has purposefully and materially supported hostilities
				against the United States or its co-belligerents who is not a lawful enemy
				combatant (including a person who is part of the Taliban, al Qaeda, or
				associated forces); or
											(ii)a person who, before, on, or after
				the date of the enactment of the Military Commissions Act of 2006, has been
				determined to be an unlawful enemy combatant by a Combatant Status Review
				Tribunal or another competent tribunal established under the authority of the
				President or the Secretary of Defense.
											(B)Co-belligerentIn this
				paragraph, the term co-belligerent, with respect to the United
				States, means any State or armed force joining and directly engaged with the
				United States in hostilities or directly supporting hostilities against a
				common enemy.
										(2)Lawful enemy
				combatantThe term lawful enemy combatant means a
				person who is—
										(A)a member of the
				regular forces of a State party engaged in hostilities against the United
				States;
										(B)a member of a
				militia, volunteer corps, or organized resistance movement belonging to a State
				party engaged in such hostilities, which are under responsible command, wear a
				fixed distinctive sign recognizable at a distance, carry their arms openly, and
				abide by the law of war; or
										(C)a member of a
				regular armed force who professes allegiance to a government engaged in such
				hostilities, but not recognized by the United States.
										(3)AlienThe term alien means a person
				who is not a citizen of the United States.
									(4)Classified
				informationThe term classified information means
				the following:
										(A)Any information or
				material that has been determined by the United States Government pursuant to
				statute, Executive order, or regulation to require protection against
				unauthorized disclosure for reasons of national security.
										(B)Any restricted
				data, as that term is defined in section 11 y. of the Atomic Energy Act of 1954
				(42 U.S.C.
				2014(y)).
										(5)Geneva
				ConventionsThe term Geneva Conventions means the
				international conventions signed at Geneva on August 12, 1949.
									948b.Military
				commissions generally
									(a)PurposeThis
				chapter establishes procedures governing the use of military commissions to try
				alien unlawful enemy combatants engaged in hostilities against the United
				States for violations of the law of war and other offenses triable by military
				commission.
									(b)Authority for
				military commissions under this chapterThe President is authorized to establish
				military commissions under this chapter for offenses triable by military
				commission as provided in this chapter.
									(c)Construction of
				provisionsThe procedures for
				military commissions set forth in this chapter are based upon the procedures
				for trial by general courts-martial under chapter 47 of this title (the Uniform
				Code of Military Justice). Chapter 47 of this title does not, by its terms,
				apply to trial by military commission except as specifically provided in this
				chapter. The judicial construction and application of that chapter are not
				binding on military commissions established under this chapter.
									(d)Inapplicability
				of certain provisions(1)The following provisions
				of this title shall not apply to trial by military commission under this
				chapter:
											(A)Section 810 (article 10 of the Uniform
				Code of Military Justice), relating to speedy trial, including any rule of
				courts-martial relating to speedy trial.
											(B)Sections 831(a), (b), and (d)
				(articles 31(a), (b), and (d) of the Uniform Code of Military Justice),
				relating to compulsory self-incrimination.
											(C)Section 832 (article 32 of the Uniform
				Code of Military Justice), relating to pretrial investigation.
											(2)Other provisions of chapter 47 of
				this title shall apply to trial by military commission under this chapter only
				to the extent provided by this chapter.
										(e)Treatment of
				rulings and precedentsThe findings, holdings, interpretations,
				and other precedents of military commissions under this chapter may not be
				introduced or considered in any hearing, trial, or other proceeding of a
				court-martial convened under chapter 47 of this title. The findings, holdings,
				interpretations, and other precedents of military commissions under this
				chapter may not form the basis of any holding, decision, or other determination
				of a court-martial convened under that chapter.
									(f)Status of
				commissions under common Article 3A military commission established under
				this chapter is a regularly constituted court, affording all the necessary
				judicial guarantees which are recognized as indispensable by civilized
				peoples for purposes of common Article 3 of the Geneva
				Conventions.
									(g)Geneva
				conventions not establishing source of rightsNo alien unlawful
				enemy combatant subject to trial by military commission under this chapter may
				invoke the Geneva Conventions as a source of rights.
									948c.Persons
				subject to military commissionsAny alien unlawful enemy combatant is
				subject to trial by military commission under this chapter.
								948d.Jurisdiction
				of military commissions
									(a)JurisdictionA military commission under this chapter
				shall have jurisdiction to try any offense made punishable by this chapter or
				the law of war when committed by an alien unlawful enemy combatant before, on,
				or after September 11, 2001.
									(b)Lawful enemy
				combatantsMilitary
				commissions under this chapter shall not have jurisdiction over lawful enemy
				combatants. Lawful enemy combatants who violate the law of war are subject to
				chapter 47 of this title. Courts-martial established under that chapter shall
				have jurisdiction to try a lawful enemy combatant for any offense made
				punishable under this chapter.
									(c)Determination of
				unlawful enemy combatant status dispositiveA finding, whether
				before, on, or after the date of the enactment of the Military Commissions Act
				of 2006, by a Combatant Status Review Tribunal or another competent tribunal
				established under the authority of the President or the Secretary of Defense
				that a person is an unlawful enemy combatant is dispositive for purposes of
				jurisdiction for trial by military commission under this chapter.
									(d)PunishmentsA military commission under this chapter
				may, under such limitations as the Secretary of Defense may prescribe, adjudge
				any punishment not forbidden by this chapter, including the penalty of death
				when authorized under this chapter or the law of war.
									948e.Annual report
				to congressional committees
									(a)Annual report
				requiredNot later than December 31 each year, the Secretary of
				Defense shall submit to the Committees on Armed Services of the Senate and the
				House of Representatives a report on any trials conducted by military
				commissions under this chapter during such year.
									(b)FormEach
				report under this section shall be submitted in unclassified form, but may
				include a classified annex.
									IIComposition of
				Military Commissions
								
									Sec. 
									948h. Who may convene military commissions.
									948i. Who may serve on military commissions.
									948j. Military judge of a military commission.
									948k. Detail of trial counsel and defense counsel.
									948l. Detail or employment of reporters and
				  interpreters.
									948m. Number of members; excuse of members; absent and
				  additional members.
								
								948h.Who may
				convene military commissionsMilitary commissions under this chapter may
				be convened by the Secretary of Defense or by any officer or official of the
				United States designated by the Secretary for that purpose.
								948i.Who may serve
				on military commissions
									(a)In
				generalAny commissioned
				officer of the armed forces on active duty is eligible to serve on a military
				commission under this chapter.
									(b)Detail of
				membersWhen convening a military commission under this chapter,
				the convening authority shall detail as members of the commission such members
				of the armed forces eligible under subsection (a), as in the opinion of the
				convening authority, are best qualified for the duty by reason of age,
				education, training, experience, length of service, and judicial temperament.
				No member of an armed force is eligible to serve as a member of a military
				commission when such member is the accuser or a witness for the prosecution or
				has acted as an investigator or counsel in the same case.
									(c)Excuse of
				membersBefore a military
				commission under this chapter is assembled for the trial of a case, the
				convening authority may excuse a member from participating in the case.
									948j.Military judge
				of a military commission
									(a)Detail of
				military judgeA military
				judge shall be detailed to each military commission under this chapter. The
				Secretary of Defense shall prescribe regulations providing for the manner in
				which military judges are so detailed to military commissions. The military
				judge shall preside over each military commission to which he has been
				detailed.
									(b)QualificationsA military judge shall be a commissioned
				officer of the armed forces who is a member of the bar of a Federal court, or a
				member of the bar of the highest court of a State, and who is certified to be
				qualified for duty under section 826 of this title (article 26 of the Uniform
				Code of Military Justice) as a military judge in general courts-martial by the
				Judge Advocate General of the armed force of which such military judge is a
				member.
									(c)Ineligibility of
				certain individualsNo person
				is eligible to act as military judge in a case of a military commission under
				this chapter if he is the accuser or a witness or has acted as investigator or
				a counsel in the same case.
									(d)Consultation with
				members; ineligibility to voteA military judge detailed to a military
				commission under this chapter may not consult with the members of the
				commission except in the presence of the accused (except as otherwise provided
				in section 949d of this title), trial counsel, and defense counsel, nor may he
				vote with the members of the commission.
									(e)Other
				dutiesA commissioned officer who is certified to be qualified
				for duty as a military judge of a military commission under this chapter may
				perform such other duties as are assigned to him by or with the approval of the
				Judge Advocate General of the armed force of which such officer is a member or
				the designee of such Judge Advocate General.
									(f)Prohibition on
				evaluation of fitness by convening authorityThe convening authority of a military
				commission under this chapter shall not prepare or review any report concerning
				the effectiveness, fitness, or efficiency of a military judge detailed to the
				military commission which relates to his performance of duty as a military
				judge on the military commission.
									948k.Detail of
				trial counsel and defense counsel
									(a)Detail of counsel
				generally(1)Trial counsel and
				military defense counsel shall be detailed for each military commission under
				this chapter.
										(2)Assistant trial counsel and assistant
				and associate defense counsel may be detailed for a military commission under
				this chapter.
										(3)Military defense counsel for a
				military commission under this chapter shall be detailed as soon as practicable
				after the swearing of charges against the accused.
										(4)The Secretary of Defense shall
				prescribe regulations providing for the manner in which trial counsel and
				military defense counsel are detailed for military commissions under this
				chapter and for the persons who are authorized to detail such counsel for such
				commissions.
										(b)Trial
				counselSubject to subsection (e), trial counsel detailed for a
				military commission under this chapter must be—
										(1)a judge advocate
				(as that term is defined in section 801 of this title (article 1 of the Uniform
				Code of Military Justice) who—
											(A)is a graduate of an accredited law school
				or is a member of the bar of a Federal court or of the highest court of a
				State; and
											(B)is certified as competent to perform duties
				as trial counsel before general courts-martial by the Judge Advocate General of
				the armed force of which he is a member; or
											(2)a civilian
				who—
											(A)is a member of the bar of a Federal court
				or of the highest court of a State; and
											(B)is otherwise qualified to practice before
				the military commission pursuant to regulations prescribed by the Secretary of
				Defense.
											(c)Military defense
				counselSubject to subsection (e), military defense counsel
				detailed for a military commission under this chapter must be a judge advocate
				(as so defined) who is—
										(1)a graduate of an
				accredited law school or is a member of the bar of a Federal court or of the
				highest court of a State; and
										(2)certified as
				competent to perform duties as defense counsel before general courts-martial by
				the Judge Advocate General of the armed force of which he is a member.
										(d)Chief
				Prosecutor; Chief Defense Counsel(1)The Chief Prosecutor in
				a military commission under this chapter shall meet the requirements set forth
				in subsection (b)(1).
										(2)The Chief Defense Counsel in a
				military commission under this chapter shall meet the requirements set forth in
				subsection (c)(1).
										(e)Ineligibility of
				certain individualsNo person who has acted as an investigator,
				military judge, or member of a military commission under this chapter in any
				case may act later as trial counsel or military defense counsel in the same
				case. No person who has acted for the prosecution before a military commission
				under this chapter may act later in the same case for the defense, nor may any
				person who has acted for the defense before a military commission under this
				chapter act later in the same case for the prosecution.
									948l.Detail or
				employment of reporters and interpreters
									(a)Court
				reportersUnder such
				regulations as the Secretary of Defense may prescribe, the convening authority
				of a military commission under this chapter shall detail to or employ for the
				commission qualified court reporters, who shall make a verbatim recording of
				the proceedings of and testimony taken before the commission.
									(b)InterpretersUnder such regulations as the Secretary of
				Defense may prescribe, the convening authority of a military commission under
				this chapter may detail to or employ for the military commission interpreters
				who shall interpret for the commission and, as necessary, for trial counsel and
				defense counsel and for the accused.
									(c)Transcript;
				recordThe transcript of a
				military commission under this chapter shall be under the control of the
				convening authority of the commission, who shall also be responsible for
				preparing the record of the proceedings.
									948m.Number of
				members; excuse of members; absent and additional members
									(a)Number of
				members(1)A
				military commission under this chapter shall, except as provided in paragraph
				(2), have at least five members.
										(2)In a case in which the accused before a
				military commission under this chapter may be sentenced to a penalty of death,
				the military commission shall have the number of members prescribed by section
				949m(c) of this title.
										(b)Excuse of
				membersNo member of a military commission under this chapter may
				be absent or excused after the military commission has been assembled for the
				trial of a case unless excused—
										(1)as a result of
				challenge;
										(2)by the military
				judge for physical disability or other good cause; or
										(3)by order of the
				convening authority for good cause.
										(c)Absent and
				additional membersWhenever a military commission under this
				chapter is reduced below the number of members required by subsection (a), the
				trial may not proceed unless the convening authority details new members
				sufficient to provide not less than such number. The trial may proceed with the
				new members present after the recorded evidence previously introduced before
				the members has been read to the military commission in the presence of the
				military judge, the accused (except as provided in section 949d of this title),
				and counsel for both sides.
									IIIPre-Trial
				Procedure
								
									Sec. 
									948q. Charges and specifications.
									948r. Compulsory self-incrimination prohibited; treatment of
				  statements obtained by torture and other statements. 
									948s. Service of charges.
								
								948q.Charges and
				specifications
									(a)Charges and
				specificationsCharges and specifications against an accused in a
				military commission under this chapter shall be signed by a person subject to
				chapter 47 of this title under oath before a commissioned officer of the armed
				forces authorized to administer oaths and shall state—
										(1)that the signer
				has personal knowledge of, or reason to believe, the matters set forth therein;
				and
										(2)that they are true in fact to the best of
				the signer’s knowledge and belief.
										(b)Notice to
				accusedUpon the swearing of the charges and specifications in
				accordance with subsection (a), the accused shall be informed of the charges
				against him as soon as practicable.
									948r.Compulsory
				self-incrimination prohibited; treatment of statements obtained by torture and
				other statements
									(a)In
				generalNo person shall be required to testify against himself at
				a proceeding of a military commission under this chapter.
									(b)Exclusion of
				statements obtained by tortureA statement obtained by use of
				torture shall not be admissible in a military commission under this chapter,
				except against a person accused of torture as evidence that the statement was
				made.
									(c)Statements
				Obtained Before Enactment of Detainee Treatment Act of 2005A
				statement obtained before December 30, 2005 (the date of the enactment of the
				Defense Treatment Act of 2005) in which the degree of coercion is disputed may
				be admitted only if the military judge finds that—
										(1)the totality of
				the circumstances renders the statement reliable and possessing sufficient
				probative value; and
										(2)the interests of
				justice would best be served by admission of the statement into
				evidence.
										(d)Statements
				Obtained After Enactment of Detainee Treatment Act of 2005A statement obtained on or after December
				30, 2005 (the date of the enactment of the Defense Treatment Act of 2005) in
				which the degree of coercion is disputed may be admitted only if the military
				judge finds that—
										(1)the totality of the circumstances renders
				the statement reliable and possessing sufficient probative value;
										(2)the interests of
				justice would best be served by admission of the statement into evidence;
				and
										(3)the interrogation
				methods used to obtain the statement do not amount to cruel, inhuman, or
				degrading treatment prohibited by section 1003 of the Detainee Treatment Act of
				2005.
										948s.Service of
				chargesThe trial counsel
				assigned to a case before a military commission under this chapter shall cause
				to be served upon the accused and military defense counsel a copy of the
				charges upon which trial is to be had. Such charges shall be served in English
				and, if appropriate, in another language that the accused understands. Such
				service shall be made sufficiently in advance of trial to prepare a
				defense.
								IVTrial
				Procedure
								
									Sec. 
									949a. Rules.
									949b. Unlawfully influencing action of military
				  commission.
									949c. Duties of trial counsel and defense counsel.
									949d. Sessions.
									949e. Continuances.
									949f. Challenges.
									949g. Oaths.
									949h. Former jeopardy.
									949i. Pleas of the accused.
									949j. Opportunity to obtain witnesses and other
				  evidence.
									949k. Defense of lack of mental responsibility.
									949l. Voting and rulings.
									949m. Number of votes required.
									949n. Military commission to announce action.
									949o. Record of trial.
								
								949a.Rules
									(a)Procedures and
				rules of evidencePretrial, trial, and post-trial procedures,
				including elements and modes of proof, for cases triable by military commission
				under this chapter may be prescribed by the Secretary of Defense, in
				consultation with the Attorney General. Such procedures shall, so far as the
				Secretary considers practicable or consistent with military or intelligence
				activities, apply the principles of law and the rules of evidence in trial by
				general courts-martial. Such procedures and rules of evidence may not be
				contrary to or inconsistent with this chapter.
									(b)Rules for
				military commission(1)Notwithstanding any
				departures from the law and the rules of evidence in trial by general
				courts-martial authorized by subsection (a), the procedures and rules of
				evidence in trials by military commission under this chapter shall include the
				following:
											(A)The accused shall be permitted to
				present evidence in his defense, to cross-examine the witnesses who testify
				against him, and to examine and respond to evidence admitted against him on the
				issue of guilt or innocence and for sentencing, as provided for by this
				chapter.
											(B)The accused shall be present at all
				sessions of the military commission (other than those for deliberations or
				voting), except when excluded under section 949d of this title.
											(C)The accused shall receive the
				assistance of counsel as provided for by section 948k.
											(D)The accused shall be permitted to
				represent himself, as provided for by paragraph (3).
											(2)In establishing procedures and rules
				of evidence for military commission proceedings, the Secretary of Defense may
				prescribe the following provisions:
											(A)Evidence shall be admissible if the
				military judge determines that the evidence would have probative value to a
				reasonable person.
											(B)Evidence shall not be excluded from
				trial by military commission on the grounds that the evidence was not seized
				pursuant to a search warrant or other authorization.
											(C)A statement of the accused that is
				otherwise admissible shall not be excluded from trial by military commission on
				grounds of alleged coercion or compulsory self-incrimination so long as the
				evidence complies with the provisions of section 948r of this title.
											(D)Evidence shall be admitted as
				authentic so long as—
												(i)the military judge of the military
				commission determines that there is sufficient basis to find that the evidence
				is what it is claimed to be; and
												(ii)the military judge instructs the
				members that they may consider any issue as to authentication or identification
				of evidence in determining the weight, if any, to be given to the
				evidence.
												(E)(i)Except as provided in
				clause (ii), hearsay evidence not otherwise admissible under the rules of
				evidence applicable in trial by general courts-martial may be admitted in a
				trial by military commission if the proponent of the evidence makes known to
				the adverse party, sufficiently in advance to provide the adverse party with a
				fair opportunity to meet the evidence, the intention of the proponent to offer
				the evidence, and the particulars of the evidence (including information on the
				general circumstances under which the evidence was obtained). The disclosure of
				evidence under the preceding sentence is subject to the requirements and
				limitations applicable to the disclosure of classified information in section
				949j(c) of this title.
												(ii)Hearsay evidence not otherwise
				admissible under the rules of evidence applicable in trial by general
				courts-martial shall not be admitted in a trial by military commission if the
				party opposing the admission of the evidence demonstrates that the evidence is
				unreliable or lacking in probative value.
												(F)The military judge shall exclude any
				evidence the probative value of which is substantially outweighed—
												(i)by the danger of unfair prejudice,
				confusion of the issues, or misleading the commission; or
												(ii)by considerations of undue delay,
				waste of time, or needless presentation of cumulative evidence.
												(3)(A)The accused in a
				military commission under this chapter who exercises the right to
				self-representation under paragraph (1)(D) shall conform his deportment and the
				conduct of the defense to the rules of evidence, procedure, and decorum
				applicable to trials by military commission.
											(B)Failure of the accused to conform to
				the rules described in subparagraph (A) may result in a partial or total
				revocation by the military judge of the right of self-representation under
				paragraph (1)(D). In such case, the detailed defense counsel of the accused or
				an appropriately authorized civilian counsel shall perform the functions
				necessary for the defense.
											(c)Delegation of
				authority to prescribe regulationsThe Secretary of Defense may
				delegate the authority of the Secretary to prescribe regulations under this
				chapter.
									(d)Notification to
				congressional committees of changes to proceduresNot later than
				60 days before the date on which any proposed modification of the procedures in
				effect for military commissions under this chapter goes into effect, the
				Secretary of Defense shall submit to the Committee on Armed Services of the
				Senate and the Committee on Armed Services of the House of Representatives a
				report describing the modification.
									949b.Unlawfully
				influencing action of military commission
									(a)In
				general(1)No
				authority convening a military commission under this chapter may censure,
				reprimand, or admonish the military commission, or any member, military judge,
				or counsel thereof, with respect to the findings or sentence adjudged by the
				military commission, or with respect to any other exercises of its or his
				functions in the conduct of the proceedings.
										(2)No person may attempt to coerce or,
				by any unauthorized means, influence—
											(A)the action of a military commission
				under this chapter, or any member thereof, in reaching the findings or sentence
				in any case;
											(B)the action of any convening,
				approving, or reviewing authority with respect to his judicial acts; or
											(C)the exercise of professional judgment
				by trial counsel or defense counsel.
											(3)Paragraphs (1) and (2) do not apply
				with respect to—
											(A)general instructional or informational
				courses in military justice if such courses are designed solely for the purpose
				of instructing members of a command in the substantive and procedural aspects
				of military commissions; or
											(B)statements and instructions given in
				open proceedings by a military judge or counsel.
											(b)Prohibition on
				consideration of actions on commission in evaluation of
				fitnessIn the preparation of an effectiveness, fitness, or
				efficiency report or any other report or document used in whole or in part for
				the purpose of determining whether a commissioned officer of the armed forces
				is qualified to be advanced in grade, or in determining the assignment or
				transfer of any such officer or whether any such officer should be retained on
				active duty, no person may—
										(1)consider or
				evaluate the performance of duty of any member of a military commission under
				this chapter; or
										(2)give a less
				favorable rating or evaluation to any commissioned officer because of the zeal
				with which such officer, in acting as counsel, represented any accused before a
				military commission under this chapter.
										949c.Duties of
				trial counsel and defense counsel
									(a)Trial
				counselThe trial counsel of a military commission under this
				chapter shall prosecute in the name of the United States.
									(b)Defense
				counsel(1)The accused shall be
				represented in his defense before a military commission under this chapter as
				provided in this subsection.
										(2)The accused shall be represented by
				military counsel detailed under section 948k of this title.
										(3)The accused may be represented by
				civilian counsel if retained by the accused, but only if such civilian
				counsel—
											(A)is a United States citizen;
											(B)is admitted to the practice of law in
				a State, district, or possession of the United States or before a Federal
				court;
											(C)has not been the subject of any
				sanction of disciplinary action by any court, bar, or other competent
				governmental authority for relevant misconduct;
											(D)has been determined to be eligible for
				access to classified information that is classified at the level Secret or
				higher; and
											(E)has signed a written agreement to
				comply with all applicable regulations or instructions for counsel, including
				any rules of court for conduct during the proceedings.
											(4)Civilian defense counsel shall protect any
				classified information received during the course of representation of the
				accused in accordance with all applicable law governing the protection of
				classified information and may not divulge such information to any person not
				authorized to receive it.
										(5)If the accused is represented by
				civilian counsel, detailed military counsel shall act as associate
				counsel.
										(6)The accused is not entitled to be
				represented by more than one military counsel. However, the person authorized
				under regulations prescribed under section 948k of this title to detail
				counsel, in that person's sole discretion, may detail additional military
				counsel to represent the accused.
										(7)Defense counsel may cross-examine
				each witness for the prosecution who testifies before a military commission
				under this chapter.
										949d.Sessions
									(a)Sessions without
				presence of members(1)At any time after the
				service of charges which have been referred for trial by military commission
				under this chapter, the military judge may call the military commission into
				session without the presence of the members for the purpose of—
											(A)hearing and determining motions
				raising defenses or objections which are capable of determination without trial
				of the issues raised by a plea of not guilty;
											(B)hearing and ruling upon any matter
				which may be ruled upon by the military judge under this chapter, whether or
				not the matter is appropriate for later consideration or decision by the
				members;
											(C)if permitted by regulations prescribed
				by the Secretary of Defense, receiving the pleas of the accused; and
											(D)performing any other procedural
				function which may be performed by the military judge under this chapter or
				under rules prescribed pursuant to section 949a of this title and which does
				not require the presence of the members.
											(2)Except as provided in subsections (c)
				and (e), any proceedings under paragraph (1) shall—
											(A)be conducted in the presence of the
				accused, defense counsel, and trial counsel; and
											(B)be made part of the record.
											(b)Proceedings in
				presence of accusedExcept as provided in subsections (c) and
				(e), all proceedings of a military commission under this chapter, including any
				consultation of the members with the military judge or counsel, shall—
										(1)be in the presence
				of the accused, defense counsel, and trial counsel; and
										(2)be made a part of
				the record.
										(c)Deliberation or
				vote of membersWhen the members of a military commission under
				this chapter deliberate or vote, only the members may be present.
									(d)Closure of
				proceedings(1)The military judge may
				close to the public all or part of the proceedings of a military commission
				under this chapter, but only in accordance with this subsection.
										(2)The military judge may close to the
				public all or a portion of the proceedings under paragraph (1) only upon making
				a specific finding that such closure is necessary to—
											(A)protect information the disclosure of
				which could reasonably be expected to cause damage to the national security,
				including intelligence or law enforcement sources, methods, or activities;
				or
											(B)ensure the physical safety of
				individuals.
											(3)A finding under paragraph (2) may be
				based upon a presentation, including a presentation ex parte or in camera, by
				either trial counsel or defense counsel.
										(e)Exclusion of
				accused from certain proceedingsThe military judge may exclude
				the accused from any portion of a proceeding upon a determination that, after
				being warned by the military judge, the accused persists in conduct that
				justifies exclusion from the courtroom—
										(1)to ensure the
				physical safety of individuals; or
										(2)to prevent
				disruption of the proceedings by the accused.
										(f)Protection of
				classified information
										(1)National
				security privilege(A)Classified information
				shall be protected and is privileged from disclosure if disclosure would be
				detrimental to the national security. The rule in the preceding sentence
				applies to all stages of the proceedings of military commissions under this
				chapter.
											(B)The privilege referred to in
				subparagraph (A) may be claimed by the head of the executive or military
				department or government agency concerned based on a finding by the head of
				that department or agency that—
												(i)the information is properly
				classified; and
												(ii)disclosure of the information
				would be detrimental to the national security.
												(C)A person who may claim the privilege
				referred to in subparagraph (A) may authorize a representative, witness, or
				trial counsel to claim the privilege and make the finding described in
				subparagraph (B) on behalf of such person. The authority of the representative,
				witness, or trial counsel to do so is presumed in the absence of evidence to
				the contrary.
											(2)Introduction of
				classified information
											(A)Alternatives to
				disclosureTo protect classified information from disclosure, the
				military judge, upon motion of trial counsel, shall authorize, to the extent
				practicable—
												(i)the deletion of
				specified items of classified information from documents to be introduced as
				evidence before the military commission;
												(ii)the substitution
				of a portion or summary of the information for such classified documents;
				or
												(iii)the substitution
				of a statement of relevant facts that the classified information would tend to
				prove.
												(B)Protection of
				sources, methods, or activitiesThe military judge, upon motion
				of trial counsel, shall permit trial counsel to introduce otherwise admissible
				evidence before the military commission, while protecting from disclosure the
				sources, methods, or activities by which the United States acquired the
				evidence if the military judge finds that (i) the sources, methods, or
				activities by which the United States acquired the evidence are classified, and
				(ii) the evidence is reliable. The military judge may require trial counsel to
				present to the military commission and the defense, to the extent practicable
				and consistent with national security, an unclassified summary of the sources,
				methods, or activities by which the United States acquired the evidence.
											(C)Assertion of
				national security privilege at trialDuring the examination of
				any witness, trial counsel may object to any question, line of inquiry, or
				motion to admit evidence that would require the disclosure of classified
				information. Following such an objection, the military judge shall take
				suitable action to safeguard such classified information. Such action may
				include the review of trial counsel's claim of privilege by the military judge
				in camera and on an ex parte basis, and the delay of proceedings to permit
				trial counsel to consult with the department or agency concerned as to whether
				the national security privilege should be asserted.
											(3)Consideration of
				privilege and related materialsA claim of privilege under this
				subsection, and any materials submitted in support thereof, shall, upon request
				of the Government, be considered by the military judge in camera and shall not
				be disclosed to the accused.
										(4)Additional
				regulationsThe Secretary of Defense may prescribe additional
				regulations, consistent with this subsection, for the use and protection of
				classified information during proceedings of military commissions under this
				chapter. A report on any regulations so prescribed, or modified, shall be
				submitted to the Committees on Armed Services of the Senate and the House of
				Representatives not later than 60 days before the date on which such
				regulations or modifications, as the case may be, go into effect.
										949e.ContinuancesThe military judge in a military commission
				under this chapter may, for reasonable cause, grant a continuance to any party
				for such time, and as often, as may appear to be just.
								949f.Challenges
									(a)Challenges
				authorizedThe military judge and members of a military
				commission under this chapter may be challenged by the accused or trial counsel
				for cause stated to the commission. The military judge shall determine the
				relevance and validity of challenges for cause. The military judge may not
				receive a challenge to more than one person at a time. Challenges by trial
				counsel shall ordinarily be presented and decided before those by the accused
				are offered.
									(b)Peremptory
				challengesEach accused and the trial counsel are entitled to one
				peremptory challenge. The military judge may not be challenged except for
				cause.
									(c)Challenges
				against additional membersWhenever additional members are
				detailed to a military commission under this chapter, and after any challenges
				for cause against such additional members are presented and decided, each
				accused and the trial counsel are entitled to one peremptory challenge against
				members not previously subject to peremptory challenge.
									949g.Oaths
									(a)In
				general(1)Before performing their
				respective duties in a military commission under this chapter, military judges,
				members, trial counsel, defense counsel, reporters, and interpreters shall take
				an oath to perform their duties faithfully.
										(2)The form of the oath required by paragraph
				(1), the time and place of the taking thereof, the manner of recording the
				same, and whether the oath shall be taken for all cases in which duties are to
				be performed or for a particular case, shall be as prescribed in regulations of
				the Secretary of Defense. Those regulations may provide that—
											(A)an oath to perform faithfully duties
				as a military judge, trial counsel, or defense counsel may be taken at any time
				by any judge advocate or other person certified to be qualified or competent
				for the duty; and
											(B)if such an oath is taken, such oath
				need not again be taken at the time the judge advocate or other person is
				detailed to that duty.
											(b)WitnessesEach
				witness before a military commission under this chapter shall be examined on
				oath.
									949h.Former
				jeopardy
									(a)In
				generalNo person may, without his consent, be tried by a
				military commission under this chapter a second time for the same
				offense.
									(b)Scope of
				trialNo proceeding in which the accused has been found guilty by
				military commission under this chapter upon any charge or specification is a
				trial in the sense of this section until the finding of guilty has become final
				after review of the case has been fully completed.
									949i.Pleas of the
				accused
									(a)Entry of plea of
				not guiltyIf an accused in a military commission under this
				chapter after a plea of guilty sets up matter inconsistent with the plea, or if
				it appears that the accused has entered the plea of guilty through lack of
				understanding of its meaning and effect, or if the accused fails or refuses to
				plead, a plea of not guilty shall be entered in the record, and the military
				commission shall proceed as though the accused had pleaded not guilty.
									(b)Finding of guilt
				after guilty pleaWith respect to any charge or specification to
				which a plea of guilty has been made by the accused in a military commission
				under this chapter and accepted by the military judge, a finding of guilty of
				the charge or specification may be entered immediately without a vote. The
				finding shall constitute the finding of the commission unless the plea of
				guilty is withdrawn prior to announcement of the sentence, in which event the
				proceedings shall continue as though the accused had pleaded not guilty.
									949j.Opportunity to
				obtain witnesses and other evidence
									(a)Right of defense
				counselDefense counsel in a military commission under this
				chapter shall have a reasonable opportunity to obtain witnesses and other
				evidence as provided in regulations prescribed by the Secretary of
				Defense.
									(b)Process for
				compulsionProcess issued in a military commission under this
				chapter to compel witnesses to appear and testify and to compel the production
				of other evidence—
										(1)shall be similar
				to that which courts of the United States having criminal jurisdiction may
				lawfully issue; and
										(2)shall run to any
				place where the United States shall have jurisdiction thereof.
										(c)Protection of
				classified information(1)With respect to the
				discovery obligations of trial counsel under this section, the military judge,
				upon motion of trial counsel, shall authorize, to the extent
				practicable—
											(A)the deletion of specified items of
				classified information from documents to be made available to the
				accused;
											(B)the substitution of a portion or
				summary of the information for such classified documents; or
											(C)the substitution of a statement
				admitting relevant facts that the classified information would tend to
				prove.
											(2)The military judge, upon motion of
				trial counsel, shall authorize trial counsel, in the course of complying with
				discovery obligations under this section, to protect from disclosure the
				sources, methods, or activities by which the United States acquired evidence if
				the military judge finds that the sources, methods, or activities by which the
				United States acquired such evidence are classified. The military judge may
				require trial counsel to provide, to the extent practicable, an unclassified
				summary of the sources, methods, or activities by which the United States
				acquired such evidence.
										(d)Exculpatory
				evidence(1)As soon as practicable,
				trial counsel shall disclose to the defense the existence of any evidence known
				to trial counsel that reasonably tends to exculpate the accused. Where
				exculpatory evidence is classified, the accused shall be provided with an
				adequate substitute in accordance with the procedures under subsection
				(c).
										(2)In this subsection, the term
				evidence known to trial counsel, in the case of exculpatory
				evidence, means exculpatory evidence that the prosecution would be required to
				disclose in a trial by general court-martial under chapter 47 of this
				title.
										949k.Defense of lack
				of mental responsibility
									(a)Affirmative
				defenseIt is an affirmative defense in a trial by military
				commission under this chapter that, at the time of the commission of the acts
				constituting the offense, the accused, as a result of a severe mental disease
				or defect, was unable to appreciate the nature and quality or the wrongfulness
				of the acts. Mental disease or defect does not otherwise constitute a
				defense.
									(b)Burden of
				proofThe accused in a military commission under this chapter has
				the burden of proving the defense of lack of mental responsibility by clear and
				convincing evidence.
									(c)Findings
				following assertion of defenseWhenever lack of mental
				responsibility of the accused with respect to an offense is properly at issue
				in a military commission under this chapter, the military judge shall instruct
				the members of the commission as to the defense of lack of mental
				responsibility under this section and shall charge them to find the
				accused—
										(1)guilty;
										(2)not guilty;
				or
										(3)subject to
				subsection (d), not guilty by reason of lack of mental responsibility.
										(d)Majority vote
				required for findingThe accused shall be found not guilty by
				reason of lack of mental responsibility under subsection (c)(3) only if a
				majority of the members present at the time the vote is taken determines that
				the defense of lack of mental responsibility has been established.
									949l.Voting and
				rulings
									(a)Vote by secret
				written ballotVoting by members of a military commission under
				this chapter on the findings and on the sentence shall be by secret written
				ballot.
									(b)Rulings(1)The military judge in a
				military commission under this chapter shall rule upon all questions of law,
				including the admissibility of evidence and all interlocutory questions arising
				during the proceedings.
										(2)Any ruling made by the military judge
				upon a question of law or an interlocutory question (other than the factual
				issue of mental responsibility of the accused) is conclusive and constitutes
				the ruling of the military commission. However, a military judge may change his
				ruling at any time during the trial.
										(c)Instructions
				prior to voteBefore a vote is taken of the findings of a
				military commission under this chapter, the military judge shall, in the
				presence of the accused and counsel, instruct the members as to the elements of
				the offense and charge the members—
										(1)that the accused
				must be presumed to be innocent until his guilt is established by legal and
				competent evidence beyond a reasonable doubt;
										(2)that in the case
				being considered, if there is a reasonable doubt as to the guilt of the
				accused, the doubt must be resolved in favor of the accused and he must be
				acquitted;
										(3)that, if there is
				reasonable doubt as to the degree of guilt, the finding must be in a lower
				degree as to which there is no reasonable doubt; and
										(4)that the burden of
				proof to establish the guilt of the accused beyond a reasonable doubt is upon
				the United States.
										949m.Number of
				votes required
									(a)ConvictionNo
				person may be convicted by a military commission under this chapter of any
				offense, except as provided in section 949i(b) of this title or by concurrence
				of two-thirds of the members present at the time the vote is taken.
									(b)Sentences(1)No person may be
				sentenced by a military commission to suffer death, except insofar as—
											(A)the penalty of death is expressly
				authorized under this chapter or the law of war for an offense of which the
				accused has been found guilty;
											(B)trial counsel expressly sought the penalty
				of death by filing an appropriate notice in advance of trial;
											(C)the accused is convicted of the offense by
				the concurrence of all the members present at the time the vote is taken;
				and
											(D)all the members present at the time the
				vote is taken concur in the sentence of death.
											(2)No person may be sentenced to life
				imprisonment, or to confinement for more than 10 years, by a military
				commission under this chapter except by the concurrence of three-fourths of the
				members present at the time the vote is taken.
										(3)All other sentences shall be
				determined by a military commission by the concurrence of two-thirds of the
				members present at the time the vote is taken.
										(c)Number of
				members required for penalty of death(1)Except as provided in
				paragraph (2), in a case in which the penalty of death is sought, the number of
				members of the military commission under this chapter shall be not less than
				12.
										(2)In any case described in paragraph
				(1) in which 12 members are not reasonably available because of physical
				conditions or military exigencies, the convening authority shall specify a
				lesser number of members for the military commission (but not fewer than 9
				members), and the military commission may be assembled, and the trial held,
				with not fewer than the number of members so specified. In such a case, the
				convening authority shall make a detailed written statement, to be appended to
				the record, stating why a greater number of members were not reasonably
				available.
										949n.Military
				commission to announce actionA military commission under this chapter
				shall announce its findings and sentence to the parties as soon as
				determined.
								949o.Record of
				trial
									(a)Record;
				authenticationEach military
				commission under this chapter shall keep a separate, verbatim, record of the
				proceedings in each case brought before it, and the record shall be
				authenticated by the signature of the military judge. If the record cannot be
				authenticated by the military judge by reason of his death, disability, or
				absence, it shall be authenticated by the signature of the trial counsel or by
				a member of the commission if the trial counsel is unable to authenticate it by
				reason of his death, disability, or absence. Where appropriate, and as provided
				in regulations prescribed by the Secretary of Defense, the record of a military
				commission under this chapter may contain a classified annex.
									(b)Complete record
				requiredA complete record of the proceedings and testimony shall
				be prepared in every military commission under this chapter.
									(c)Provision of
				copy to accusedA copy of the
				record of the proceedings of the military commission under this chapter shall
				be given the accused as soon as it is authenticated. If the record contains
				classified information, or a classified annex, the accused shall be given a
				redacted version of the record consistent with the requirements of section 949d
				of this title. Defense counsel shall have access to the unredacted record, as
				provided in regulations prescribed by the Secretary of Defense.
									VSentences
								
									Sec. 
									949s. Cruel or unusual punishments prohibited.
									949t. Maximum limits.
									949u. Execution of confinement.
								
								949s.Cruel or
				unusual punishments prohibitedPunishment by flogging, or by branding,
				marking, or tattooing on the body, or any other cruel or unusual punishment,
				may not be adjudged by a military commission under this chapter or inflicted
				under this chapter upon any person subject to this chapter. The use of irons,
				single or double, except for the purpose of safe custody, is prohibited under
				this chapter.
								949t.Maximum
				limitsThe punishment which a
				military commission under this chapter may direct for an offense may not exceed
				such limits as the President or Secretary of Defense may prescribe for that
				offense.
								949u.Execution of
				confinement
									(a)In
				generalUnder such
				regulations as the Secretary of Defense may prescribe, a sentence of
				confinement adjudged by a military commission under this chapter may be carried
				into execution by confinement—
										(1)in any place of confinement under the
				control of any of the armed forces; or
										(2)in any penal or correctional institution
				under the control of the United States or its allies, or which the United
				States may be allowed to use.
										(b)Treatment during
				confinement by other than the armed forcesPersons confined under subsection (a)(2) in
				a penal or correctional institution not under the control of an armed force are
				subject to the same discipline and treatment as persons confined or committed
				by the courts of the United States or of the State, District of Columbia, or
				place in which the institution is situated.
									VIPost-Trial
				Procedure and Review of Military Commissions
								
									Sec. 
									950a. Error of law; lesser included offense.
									950b. Review by the convening authority.
									950c. Appellate referral; waiver or withdrawal of
				  appeal.
									950d. Appeal by the United States.
									950e. Rehearings.
									950f. Review by Court of Military Commission
				  Review.
									950g. Review by the United States Court of Appeals for the
				  District of Columbia Circuit and the Supreme Court.
									950h. Appellate counsel.
									950i. Execution of sentence; procedures for execution of
				  sentence of death.
									950j. Finality or proceedings, findings, and
				  sentences.
								
								950a.Error of law;
				lesser included offense
									(a)Error of
				lawA finding or sentence of a military commission under this
				chapter may not be held incorrect on the ground of an error of law unless the
				error materially prejudices the substantial rights of the accused.
									(b)Lesser included
				offenseAny reviewing authority with the power to approve or
				affirm a finding of guilty by a military commission under this chapter may
				approve or affirm, instead, so much of the finding as includes a lesser
				included offense.
									950b.Review by the
				convening authority
									(a)Notice to
				convening authority of findings and sentenceThe findings and
				sentence of a military commission under this chapter shall be reported in
				writing promptly to the convening authority after the announcement of the
				sentence.
									(b)Submittal of
				matters by accused to convening authority(1)The accused may submit to
				the convening authority matters for consideration by the convening authority
				with respect to the findings and the sentence of the military commission under
				this chapter.
										(2)(A)Except as provided in
				subparagraph (B), a submittal under paragraph (1) shall be made in writing
				within 20 days after the accused has been given an authenticated record of
				trial under section 949o(c) of this title.
											(B)If the accused shows that additional
				time is required for the accused to make a submittal under paragraph (1), the
				convening authority may, for good cause, extend the applicable period under
				subparagraph (A) for not more than an additional 20 days.
											(3)The accused may waive his right to
				make a submittal to the convening authority under paragraph (1). Such a waiver
				shall be made in writing and may not be revoked. For the purposes of subsection
				(c)(2), the time within which the accused may make a submittal under this
				subsection shall be deemed to have expired upon the submittal of a waiver under
				this paragraph to the convening authority.
										(c)Action by
				convening authority(1)The authority under this
				subsection to modify the findings and sentence of a military commission under
				this chapter is a matter of the sole discretion and prerogative of the
				convening authority.
										(2)(A)The convening authority
				shall take action on the sentence of a military commission under this
				chapter.
											(B)Subject to regulations prescribed by the
				Secretary of Defense, action on the sentence under this paragraph may be taken
				only after consideration of any matters submitted by the accused under
				subsection (b) or after the time for submitting such matters expires, whichever
				is earlier.
											(C)In taking action under this
				paragraph, the convening authority may, in his sole discretion, approve,
				disapprove, commute, or suspend the sentence in whole or in part. The convening
				authority may not increase a sentence beyond that which is found by the
				military commission.
											(3)The convening authority is not
				required to take action on the findings of a military commission under this
				chapter. If the convening authority takes action on the findings, the convening
				authority may, in his sole discretion, may—
											(A)dismiss any charge or specification by
				setting aside a finding of guilty thereto; or
											(B)change a finding of guilty to a charge
				to a finding of guilty to an offense that is a lesser included offense of the
				offense stated in the charge.
											(4)The convening authority shall serve on the
				accused or on defense counsel notice of any action taken by the convening
				authority under this subsection.
										(d)Order of
				revision or rehearing(1)Subject to paragraphs
				(2) and (3), the convening authority of a military commission under this
				chapter may, in his sole discretion, order a proceeding in revision or a
				rehearing.
										(2)(A)Except as provided in
				subparagraph (B), a proceeding in revision may be ordered by the convening
				authority if—
												(i)there is an apparent error or omission
				in the record; or
												(ii)the record shows improper or
				inconsistent action by the military commission with respect to the findings or
				sentence that can be rectified without material prejudice to the substantial
				rights of the accused.
												(B)In no case may a proceeding in
				revision—
												(i)reconsider a finding of not guilty of
				a specification or a ruling which amounts to a finding of not guilty;
												(ii)reconsider a finding of not guilty of
				any charge, unless there has been a finding of guilty under a specification
				laid under that charge, which sufficiently alleges a violation; or
												(iii)increase the severity of the
				sentence unless the sentence prescribed for the offense is mandatory.
												(3)A rehearing may be ordered by the
				convening authority if the convening authority disapproves the findings and
				sentence and states the reasons for disapproval of the findings. If the
				convening authority disapproves the finding and sentence and does not order a
				rehearing, the convening authority shall dismiss the charges. A rehearing as to
				the findings may not be ordered by the convening authority when there is a lack
				of sufficient evidence in the record to support the findings. A rehearing as to
				the sentence may be ordered by the convening authority if the convening
				authority disapproves the sentence.
										950c.Appellate
				referral; waiver or withdrawal of appeal
									(a)Automatic referral
				for appellate reviewExcept as provided under subsection (b), in
				each case in which the final decision of a military commission (as approved by
				the convening authority) includes a finding of guilty, the convening authority
				shall refer the case to the Court of Military Commission Review. Any such
				referral shall be made in accordance with procedures prescribed under
				regulations of the Secretary.
									(b)Waiver of right
				of review(1)In each case subject to
				appellate review under section 950f of this title, except a case in which the
				sentence as approved under section 950b of this title extends to death, the
				accused may file with the convening authority a statement expressly waiving the
				right of the accused to such review.
										(2)A waiver under paragraph (1) shall be
				signed by both the accused and a defense counsel.
										(3)A waiver under paragraph (1) must be
				filed, if at all, within 10 days after notice on the action is served on the
				accused or on defense counsel under section 950b(c)(4) of this title. The
				convening authority, for good cause, may extend the period for such filing by
				not more than 30 days.
										(c)Withdrawal of
				appealExcept in a case in which the sentence as approved under
				section 950b of this title extends to death, the accused may withdraw an appeal
				at any time.
									(d)Effect of waiver
				or withdrawalA waiver of the right to appellate review or the
				withdrawal of an appeal under this section bars review under section 950f of
				this title.
									950d. Appeal by the
				United States
									(a)Interlocutory
				appeal(1)Except as provided in paragraph (2), in a
				trial by military commission under this chapter, the United States may take an
				interlocutory appeal to the Court of Military Commission Review of any order or
				ruling of the military judge that—
											(A)terminates proceedings of the military
				commission with respect to a charge or specification;
											(B)excludes evidence that is substantial
				proof of a fact material in the proceeding; or
											(C)relates to a matter under subsection
				(d), (e), or (f) of section 949d of this title or section 949j(c) of this
				title.
											(2)The United States may not appeal
				under paragraph (1) an order or ruling that is, or amounts to, a finding of not
				guilty by the military commission with respect to a charge or
				specification.
										(b)Notice of
				appealThe United States shall take an appeal of an order or
				ruling under subsection (a) by filing a notice of appeal with the military
				judge within five days after the date of such order or ruling.
									(c)AppealAn appeal under this section shall be
				forwarded, by means specified in regulations prescribed the Secretary of
				Defense, directly to the Court of Military Commission Review. In ruling on an
				appeal under this section, the Court may act only with respect to matters of
				law.
									(d)Appeal from
				adverse rulingThe United
				States may appeal an adverse ruling on an appeal under subsection (c) to the
				United States Court of Appeals for the District of Columbia Circuit by filing a
				petition for review in the Court of Appeals within 10 days after the date of
				such ruling. Review under this subsection shall be at the discretion of the
				Court of Appeals.
									950e.Rehearings
									(a)Composition of
				military commission for rehearingEach rehearing under this chapter shall
				take place before a military commission under this chapter composed of members
				who were not members of the military commission which first heard the
				case.
									(b)Scope of
				rehearing(1)Upon a rehearing—
											(A)the accused may not be tried for any
				offense of which he was found not guilty by the first military commission;
				and
											(B)no
				sentence in excess of or more than the original sentence may be imposed
				unless—
												(i)the sentence is based upon a finding of
				guilty of an offense not considered upon the merits in the original
				proceedings; or
												(ii)the sentence prescribed for the offense is
				mandatory.
												(2)Upon a rehearing, if the sentence approved
				after the first military commission was in accordance with a pretrial agreement
				and the accused at the rehearing changes his plea with respect to the charges
				or specifications upon which the pretrial agreement was based, or otherwise
				does not comply with pretrial agreement, the sentence as to those charges or
				specifications may include any punishment not in excess of that lawfully
				adjudged at the first military commission.
										950f.Review by Court
				of Military Commission Review
									(a)EstablishmentThe
				Secretary of Defense shall establish a Court of Military Commission Review
				which shall be composed of one or more panels, and each such panel shall be
				composed of not less than three appellate military judges. For the purpose of
				reviewing military commission decisions under this chapter, the court may sit
				in panels or as a whole in accordance with rules prescribed by the
				Secretary.
									(b)Appellate
				military judgesThe Secretary shall assign appellate military
				judges to a Court of Military Commission Review. Each appellate military judge
				shall meet the qualifications for military judges prescribed by section 948j(b)
				of this title or shall be a civilian with comparable qualifications. No person
				may be serve as an appellate military judge in any case in which that person
				acted as a military judge, counsel, or reviewing official.
									(c)Cases To be
				reviewedThe Court of
				Military Commission Review, in accordance with procedures prescribed under
				regulations of the Secretary, shall review the record in each case that is
				referred to the Court by the convening authority under section 950c of this
				title with respect to any matter of law raised by the accused.
									(d)Scope of
				reviewIn a case reviewed by
				the Court of Military Commission Review under this section, the Court may act
				only with respect to matters of law.
									950g.Review by the
				United States Court of Appeals for the District of Columbia Circuit and the
				Supreme Court
									(a)Exclusive
				appellate jurisdiction(1)(A)Except as provided in
				subparagraph (B), the United States Court of Appeals for the District of
				Columbia Circuit shall have exclusive jurisdiction to determine the validity of
				a final judgment rendered by a military commission (as approved by the
				convening authority) under this chapter.
											(B)The Court of Appeals may not review the
				final judgment until all other appeals under this chapter have been waived or
				exhausted.
											(2)A petition for review must be filed
				by the accused in the Court of Appeals not later than 20 days after the date on
				which—
											(A)written notice of the final decision of the
				Court of Military Commission Review is served on the accused or on defense
				counsel; or
											(B)the accused submits, in the form prescribed
				by section 950c of this title, a written notice waiving the right of the
				accused to review by the Court of Military Commission Review under section 950f
				of this title.
											(b)Standard for
				reviewIn a case reviewed by it under this section, the Court of
				Appeals may act only with respect to matters of law.
									(c)Scope of
				reviewThe jurisdiction of the Court of Appeals on an appeal
				under subsection (a) shall be limited to the consideration of—
										(1)whether the final
				decision was consistent with the standards and procedures specified in this
				chapter; and
										(2)to the extent
				applicable, the Constitution and the laws of the United States.
										(d)Supreme
				CourtThe Supreme Court may review by writ of certiorari the
				final judgment of the Court of Appeals pursuant to
				section
				1257 of title 28.
									950h.Appellate
				counsel
									(a)AppointmentThe
				Secretary of Defense shall, by regulation, establish procedures for the
				appointment of appellate counsel for the United States and for the accused in
				military commissions under this chapter. Appellate counsel shall meet the
				qualifications for counsel appearing before military commissions under this
				chapter.
									(b)Representation
				of United StatesAppellate
				counsel appointed under subsection (a)—
										(1)shall represent
				the United States in any appeal or review proceeding under this chapter before
				the Court of Military Commission Review; and
										(2)may, when requested to do so by the
				Attorney General in a case arising under this chapter, represent the United
				States before the United States Court of Appeals for the District of Columbia
				Circuit or the Supreme Court.
										(c)Representation
				of accusedThe accused shall
				be represented by appellate counsel appointed under subsection (a) before the
				Court of Military Commission Review, the United States Court of Appeals for the
				District of Columbia Circuit, and the Supreme Court, and by civilian counsel if
				retained by the accused. Any such civilian counsel shall meet the
				qualifications under paragraph (3) of section 949c(b) of this title for
				civilian counsel appearing before military commissions under this chapter and
				shall be subject to the requirements of paragraph (4) of that section.
									950i.Execution of
				sentence; procedures for execution of sentence of death
									(a)In
				generalThe Secretary of Defense is authorized to carry out a
				sentence imposed by a military commission under this chapter in accordance with
				such procedures as the Secretary may prescribe.
									(b)Execution of
				sentence of death only upon approval by the PresidentIf the
				sentence of a military commission under this chapter extends to death, that
				part of the sentence providing for death may not be executed until approved by
				the President. In such a case, the President may commute, remit, or suspend the
				sentence, or any part thereof, as he sees fit.
									(c)Execution of
				sentence of death only upon final judgment of legality of
				proceedings(1)If the sentence of a
				military commission under this chapter extends to death, the sentence may not
				be executed until there is a final judgment as to the legality of the
				proceedings (and with respect to death, approval under subsection (b)).
										(2)A judgment as to legality of
				proceedings is final for purposes of paragraph (1) when—
											(A)the time for the accused to file a petition
				for review by the Court of Appeals for the District of Columbia Circuit has
				expired and the accused has not filed a timely petition for such review and the
				case is not otherwise under review by that Court; or
											(B)review is completed in accordance with the
				judgment of the United States Court of Appeals for the District of Columbia
				Circuit and—
												(i)a petition for a writ of certiorari
				is not timely filed;
												(ii)such a petition is denied by the
				Supreme Court; or
												(iii)review is otherwise completed in
				accordance with the judgment of the Supreme Court.
												(d)Suspension of
				sentenceThe Secretary of the Defense, or the convening authority
				acting on the case (if other than the Secretary), may suspend the execution of
				any sentence or part thereof in the case, except a sentence of death.
									950j.Finality or
				proceedings, findings, and sentences
									(a)FinalityThe
				appellate review of records of trial provided by this chapter, and the
				proceedings, findings, and sentences of military commissions as approved,
				reviewed, or affirmed as required by this chapter, are final and conclusive.
				Orders publishing the proceedings of military commissions under this chapter
				are binding upon all departments, courts, agencies, and officers of the United
				States, except as otherwise provided by the President.
									(b)Provisions of
				chapter sole basis for review of military commission procedures and
				actionsExcept as otherwise provided in this chapter and
				notwithstanding any other provision of law (including
				section
				2241 of title 28 or any other habeas corpus provision), no
				court, justice, or judge shall have jurisdiction to hear or consider any claim
				or cause of action whatsoever, including any action pending on or filed after
				the date of the enactment of the Military
				Commissions Act of 2006, relating to the prosecution, trial, or
				judgment of a military commission under this chapter, including challenges to
				the lawfulness of procedures of military commissions under this chapter.
									VIIPunitive
				Matters
								
									Sec.
									950p.  Statement of substantive offenses.
									950q.  Principals.
									950r.  Accessory after the fact.
									950s.  Conviction of lesser included offense.
									950t.  Attempts.
									950u.  Solicitation.
									950v.  Crimes triable by military commissions.
									950w.  Perjury and obstruction of justice;
				  contempt.
								
								950p.Statement of
				substantive offenses
									(a)PurposeThe
				provisions of this subchapter codify offenses that have traditionally been
				triable by military commissions. This chapter does not establish new crimes
				that did not exist before its enactment, but rather codifies those crimes for
				trial by military commission.
									(b)EffectBecause
				the provisions of this subchapter (including provisions that incorporate
				definitions in other provisions of law) are declarative of existing law, they
				do not preclude trial for crimes that occurred before the date of the enactment
				of this chapter.
									950q.PrincipalsAny person is punishable as a principal
				under this chapter who—
									(1)commits an offense punishable by this
				chapter, or aids, abets, counsels, commands, or procures its commission;
									(2)causes an act to
				be done which if directly performed by him would be punishable by this chapter;
				or
									(3)is a superior
				commander who, with regard to acts punishable under this chapter, knew, had
				reason to know, or should have known, that a subordinate was about to commit
				such acts or had done so and who failed to take the necessary and reasonable
				measures to prevent such acts or to punish the perpetrators thereof.
									950r.Accessory
				after the factAny person
				subject to this chapter who, knowing that an offense punishable by this chapter
				has been committed, receives, comforts, or assists the offender in order to
				hinder or prevent his apprehension, trial, or punishment shall be punished as a
				military commission under this chapter may direct.
								950s.Conviction of
				lesser included offenseAn
				accused may be found guilty of an offense necessarily included in the offense
				charged or of an attempt to commit either the offense charged or an attempt to
				commit either the offense charged or an offense necessarily included
				therein.
								950t.Attempts
									(a)In
				generalAny person subject to
				this chapter who attempts to commit any offense punishable by this chapter
				shall be punished as a military commission under this chapter may
				direct.
									(b)Scope of
				offenseAn act, done with specific intent to commit an offense
				under this chapter, amounting to more than mere preparation and tending, even
				though failing, to effect its commission, is an attempt to commit that
				offense.
									(c)Effect of
				consummationAny person subject to this chapter may be convicted
				of an attempt to commit an offense although it appears on the trial that the
				offense was consummated.
									950u.SolicitationAny person subject to this chapter who
				solicits or advises another or others to commit one or more substantive
				offenses triable by military commission under this chapter shall, if the
				offense solicited or advised is attempted or committed, be punished with the
				punishment provided for the commission of the offense, but, if the offense
				solicited or advised is not committed or attempted, he shall be punished as a
				military commission under this chapter may direct.
								950v.Crimes triable
				by military commissions
									(a)Definitions and
				constructionIn this section:
										(1)Military
				objectiveThe term military objective means—
											(A)combatants;
				and
											(B)those objects
				during an armed conflict—
												(i)which, by their
				nature, location, purpose, or use, effectively contribute to the opposing
				force’s war-fighting or war-sustaining capability; and
												(ii)the total or
				partial destruction, capture, or neutralization of which would constitute a
				definite military advantage to the attacker under the circumstances at the time
				of the attack.
												(2)Protected
				personThe term
				protected person means any person entitled to protection under one
				or more of the Geneva Conventions, including—
											(A)civilians not
				taking an active part in hostilities;
											(B)military personnel
				placed hors de combat by sickness, wounds, or detention; and
											(C)military medical
				or religious personnel.
											(3)Protected
				propertyThe term
				protected property means property specifically protected by the
				law of war (such as buildings dedicated to religion, education, art, science or
				charitable purposes, historic monuments, hospitals, or places where the sick
				and wounded are collected), if such property is not being used for military
				purposes or is not otherwise a military objective. Such term includes objects
				properly identified by one of the distinctive emblems of the Geneva
				Conventions, but does not include civilian property that is a military
				objective.
										(4)ConstructionThe
				intent specified for an offense under paragraph (1), (2), (3), (4), or (12) of
				subsection (b) precludes the applicability of such offense with regard
				to—
											(A)collateral damage;
				or
											(B)death, damage, or
				injury incident to a lawful attack.
											(b)OffensesThe
				following offenses shall be triable by military commission under this chapter
				at any time without limitation:
										(1)Murder of
				protected personsAny person subject to this chapter who
				intentionally kills one or more protected persons shall be punished by death or
				such other punishment as a military commission under this chapter may
				direct.
										(2)Attacking
				civiliansAny person subject to this chapter who intentionally
				engages in an attack upon a civilian population as such, or individual
				civilians not taking active part in hostilities, shall be punished, if death
				results to one or more of the victims, by death or such other punishment as a
				military commission under this chapter may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				military commission under this chapter may direct.
										(3)Attacking
				civilian objectsAny person subject to this chapter who
				intentionally engages in an attack upon a civilian object that is not a
				military objective shall be punished as a military commission under this
				chapter may direct.
										(4)Attacking
				protected propertyAny person subject to this chapter who
				intentionally engages in an attack upon protected property shall be punished as
				a military commission under this chapter may direct.
										(5)PillagingAny
				person subject to this chapter who intentionally and in the absence of military
				necessity appropriates or seizes property for private or personal use, without
				the consent of a person with authority to permit such appropriation or seizure,
				shall be punished as a military commission under this chapter may
				direct.
										(6)Denying
				quarterAny person subject to this chapter who, with effective
				command or control over subordinate groups, declares, orders, or otherwise
				indicates to those groups that there shall be no survivors or surrender
				accepted, with the intent to threaten an adversary or to conduct hostilities
				such that there would be no survivors or surrender accepted, shall be punished
				as a military commission under this chapter may direct.
										(7)Taking
				hostagesAny person subject to this chapter who, having knowingly
				seized or detained one or more persons, threatens to kill, injure, or continue
				to detain such person or persons with the intent of compelling any nation,
				person other than the hostage, or group of persons to act or refrain from
				acting as an explicit or implicit condition for the safety or release of such
				person or persons, shall be punished, if death results to one or more of the
				victims, by death or such other punishment as a military commission under this
				chapter may direct, and, if death does not result to any of the victims, by
				such punishment, other than death, as a military commission under this chapter
				may direct.
										(8)Employing poison
				or similar weaponsAny person subject to this chapter who
				intentionally, as a method of warfare, employs a substance or weapon that
				releases a substance that causes death or serious and lasting damage to health
				in the ordinary course of events, through its asphyxiating, bacteriological, or
				toxic properties, shall be punished, if death results to one or more of the
				victims, by death or such other punishment as a military commission under this
				chapter may direct, and, if death does not result to any of the victims, by
				such punishment, other than death, as a military commission under this chapter
				may direct.
										(9)Using protected
				persons as a shieldAny person subject to this chapter who
				positions, or otherwise takes advantage of, a protected person with the intent
				to shield a military objective from attack, or to shield, favor, or impede
				military operations, shall be punished, if death results to one or more of the
				victims, by death or such other punishment as a military commission under this
				chapter may direct, and, if death does not result to any of the victims, by
				such punishment, other than death, as a military commission under this chapter
				may direct.
										(10)Using protected
				property as a shieldAny person subject to this chapter who
				positions, or otherwise takes advantage of the location of, protected property
				with the intent to shield a military objective from attack, or to shield,
				favor, or impede military operations, shall be punished as a military
				commission under this chapter may direct.
										(11)Torture
											(A)OffenseAny
				person subject to this chapter who commits an act specifically intended to
				inflict severe physical or mental pain or suffering (other than pain or
				suffering incidental to lawful sanctions) upon another person within his
				custody or physical control for the purpose of obtaining information or a
				confession, punishment, intimidation, coercion, or any reason based on
				discrimination of any kind, shall be punished, if death results to one or more
				of the victims, by death or such other punishment as a military commission
				under this chapter may direct, and, if death does not result to any of the
				victims, by such punishment, other than death, as a military commission under
				this chapter may direct.
											(B)Severe mental
				pain or suffering definedIn this section, the term severe
				mental pain or suffering has the meaning given that term in
				section
				2340(2) of title 18.
											(12)Cruel or
				inhuman treatment
											(A)OffenseAny person subject to this chapter who
				commits an act intended to inflict severe or serious physical or mental pain or
				suffering (other than pain or suffering incidental to lawful sanctions),
				including serious physical abuse, upon another within his custody or control
				shall be punished, if death results to the victim, by death or such other
				punishment as a military commission under this chapter may direct, and, if
				death does not result to the victim, by such punishment, other than death, as a
				military commission under this chapter may direct.
											(B)DefinitionsIn
				this paragraph:
												(i)The
				term serious physical pain or suffering means bodily injury that
				involves—
													(I)a substantial risk
				of death;
													(II)extreme physical
				pain;
													(III)a burn or
				physical disfigurement of a serious nature (other than cuts, abrasions, or
				bruises); or
													(IV)significant loss
				or impairment of the function of a bodily member, organ, or mental
				faculty.
													(ii)The term
				severe mental pain or suffering has the meaning given that term in
				section
				2340(2) of title 18.
												(iii)The term
				serious mental pain or suffering has the meaning given the term
				severe mental pain or suffering in
				section
				2340(2) of title 18, except that—
													(I)the term
				serious shall replace the term severe where it
				appears; and
													(II)as to conduct
				occurring after the date of the enactment of the Military Commissions Act of
				2006, the term serious and non-transitory mental harm (which need not be
				prolonged) shall replace the term prolonged mental harm
				where it appears.
													(13)Intentionally
				causing serious bodily injury
											(A)OffenseAny
				person subject to this chapter who intentionally causes serious bodily injury
				to one or more persons, including lawful combatants, in violation of the law of
				war shall be punished, if death results to one or more of the victims, by death
				or such other punishment as a military commission under this chapter may
				direct, and, if death does not result to any of the victims, by such
				punishment, other than death, as a military commission under this chapter may
				direct.
											(B)Serious bodily
				injury definedIn this paragraph, the term serious bodily
				injury means bodily injury which involves—
												(i)a
				substantial risk of death;
												(ii)extreme physical
				pain;
												(iii)protracted and
				obvious disfigurement; or
												(iv)protracted loss
				or impairment of the function of a bodily member, organ, or mental
				faculty.
												(14)Mutilating or
				maimingAny person subject to this chapter who intentionally
				injures one or more protected persons by disfiguring the person or persons by
				any mutilation of the person or persons, or by permanently disabling any
				member, limb, or organ of the body of the person or persons, without any
				legitimate medical or dental purpose, shall be punished, if death results to
				one or more of the victims, by death or such other punishment as a military
				commission under this chapter may direct, and, if death does not result to any
				of the victims, by such punishment, other than death, as a military commission
				under this chapter may direct.
										(15)Murder in
				violation of the law of warAny person subject to this chapter
				who intentionally kills one or more persons, including lawful combatants, in
				violation of the law of war shall be punished by death or such other punishment
				as a military commission under this chapter may direct.
										(16)Destruction of
				property in violation of the law of warAny person subject to
				this chapter who intentionally destroys property belonging to another person in
				violation of the law of war shall punished as a military commission under this
				chapter may direct.
										(17)Using treachery
				or perfidyAny person subject to this chapter who, after inviting
				the confidence or belief of one or more persons that they were entitled to, or
				obliged to accord, protection under the law of war, intentionally makes use of
				that confidence or belief in killing, injuring, or capturing such person or
				persons shall be punished, if death results to one or more of the victims, by
				death or such other punishment as a military commission under this chapter may
				direct, and, if death does not result to any of the victims, by such
				punishment, other than death, as a military commission under this chapter may
				direct.
										(18)Improperly
				using a flag of truceAny person subject to this chapter who uses
				a flag of truce to feign an intention to negotiate, surrender, or otherwise
				suspend hostilities when there is no such intention shall be punished as a
				military commission under this chapter may direct.
										(19)Improperly
				using a distinctive emblemAny person subject to this chapter who
				intentionally uses a distinctive emblem recognized by the law of war for
				combatant purposes in a manner prohibited by the law of war shall be punished
				as a military commission under this chapter may direct.
										(20)Intentionally
				mistreating a dead bodyAny person subject to this chapter who
				intentionally mistreats the body of a dead person, without justification by
				legitimate military necessity, shall be punished as a military commission under
				this chapter may direct.
										(21)RapeAny
				person subject to this chapter who forcibly or with coercion or threat of force
				wrongfully invades the body of a person by penetrating, however slightly, the
				anal or genital opening of the victim with any part of the body of the accused,
				or with any foreign object, shall be punished as a military commission under
				this chapter may direct.
										(22)Sexual assault
				or abuseAny person subject
				to this chapter who forcibly or with coercion or threat of force engages in
				sexual contact with one or more persons, or causes one or more persons to
				engage in sexual contact, shall be punished as a military commission under this
				chapter may direct.
										(23)Hijacking or
				hazarding a vessel or aircraftAny person subject to this chapter
				who intentionally seizes, exercises unauthorized control over, or endangers the
				safe navigation of a vessel or aircraft that is not a legitimate military
				objective shall be punished, if death results to one or more of the victims, by
				death or such other punishment as a military commission under this chapter may
				direct, and, if death does not result to any of the victims, by such
				punishment, other than death, as a military commission under this chapter may
				direct.
										(24)TerrorismAny
				person subject to this chapter who intentionally kills or inflicts great bodily
				harm on one or more protected persons, or intentionally engages in an act that
				evinces a wanton disregard for human life, in a manner calculated to influence
				or affect the conduct of government or civilian population by intimidation or
				coercion, or to retaliate against government conduct, shall be punished, if
				death results to one or more of the victims, by death or such other punishment
				as a military commission under this chapter may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				military commission under this chapter may direct.
										(25)Providing
				material support for terrorism
											(A)OffenseAny
				person subject to this chapter who provides material support or resources,
				knowing or intending that they are to be used in preparation for, or in
				carrying out, an act of terrorism (as set forth in paragraph (24)), or who
				intentionally provides material support or resources to an international
				terrorist organization engaged in hostilities against the United States,
				knowing that such organization has engaged or engages in terrorism (as so set
				forth), shall be punished as a military commission under this chapter may
				direct.
											(B)Material support
				or resources definedIn this paragraph, the term material
				support or resources has the meaning given that term in
				section
				2339A(b) of title 18.
											(26)Wrongfully
				aiding the enemyAny person subject to this chapter who, in
				breach of an allegiance or duty to the United States, knowingly and
				intentionally aids an enemy of the United States, or one of the co-belligerents
				of the enemy, shall be punished as a military commission under this chapter may
				direct.
										(27)SpyingAny
				person subject to this chapter who with intent or reason to believe that it is
				to be used to the injury of the United States or to the advantage of a foreign
				power, collects or attempts to collect information by clandestine means or
				while acting under false pretenses, for the purpose of conveying such
				information to an enemy of the United States, or one of the co-belligerents of
				the enemy, shall be punished by death or such other punishment as a military
				commission under this chapter may direct.
										(28)ConspiracyAny
				person subject to this chapter who conspires to commit one or more substantive
				offenses triable by military commission under this chapter, and who knowingly
				does any overt act to effect the object of the conspiracy, shall be punished,
				if death results to one or more of the victims, by death or such other
				punishment as a military commission under this chapter may direct, and, if
				death does not result to any of the victims, by such punishment, other than
				death, as a military commission under this chapter may direct.
										950w.Perjury and
				obstruction of justice; contempt
									(a)Perjury and
				obstruction of justiceA
				military commission under this chapter may try offenses and impose such
				punishment as the military commission may direct for perjury, false testimony,
				or obstruction of justice related to military commissions under this
				chapter.
									(b)ContemptA
				military commission under this chapter may punish for contempt any person who
				uses any menacing word, sign, or gesture in its presence, or who disturbs its
				proceedings by any riot or
				disorder.
									.
				(2)Tables of
			 chapters amendmentsThe tables of chapters at the beginning of
			 subtitle A, and at the beginning of part II of subtitle A, of title 10, United
			 States Code, are each amended by inserting after the item relating to chapter
			 47 the following new item:
					
						
							47A.Military
				  Commissions948a.
						
						.
				(b)Submittal of
			 procedures to congressNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting forth the procedures for military commissions prescribed under
			 chapter 47A of title 10,
			 United States Code (as added by subsection (a)).
			4.Amendments to
			 Uniform Code of Military Justice
			(a)Conforming
			 amendmentsChapter
			 47 of title 10, United States Code (the Uniform Code of
			 Military Justice), is amended as follows:
				(1)Applicability to
			 lawful enemy combatantsSection 802(a) (article 2(a)) is amended
			 by adding at the end the following new paragraph:
					
						(13)Lawful enemy combatants (as that term is
				defined in section 948a(2) of this title) who violate the law of
				war.
						.
				(2)Exclusion of
			 applicability to chapter 47A
			 commissionsSections 821, 828, 848, 850(a), 904, and 906
			 (articles 21, 28, 48, 50(a), 104, and 106) are amended by adding at the end the
			 following new sentence: This section does not apply to a military
			 commission established under chapter 47A of this title..
				(3)Inapplicability
			 of requirements relating to regulationsSection 836 (article 36) is amended—
					(A)in subsection (a), by inserting ,
			 except as provided in chapter 47A of this title, after but which
			 may not; and
					(B)in subsection (b),
			 by inserting before the period at the end , except insofar as applicable
			 to military commissions established under chapter 47A of this
			 title.
					(b)Punitive Article
			 of ConspiracySection 881 of title 10, United
			 States Code (article 81 of the Uniform Code of Military Justice), is
			 amended—
				(1)by inserting
			 (a) before Any person; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Any person subject
				to this chapter who conspires with any other person to commit an offense under
				the law of war, and who knowingly does an overt act to effect the object of the
				conspiracy, shall be punished, if death results to one or more of the victims,
				by death or such other punishment as a court-martial or military commission may
				direct, and, if death does not result to any of the victims, by such
				punishment, other than death, as a court-martial or military commission may
				direct.
						.
				5.Treaty obligations
			 not establishing grounds for certain claims
			(a)In
			 generalNo person may invoke
			 the Geneva Conventions or any protocols thereto in any habeas corpus or other
			 civil action or proceeding to which the United States, or a current or former
			 officer, employee, member of the Armed Forces, or other agent of the United
			 States is a party as a source of rights in any court of the United States or
			 its States or territories.
			(b)Geneva
			 Conventions definedIn this
			 section, the term Geneva Conventions means—
				(1)the Convention for
			 the Amelioration of the Condition of the Wounded and Sick in Armed Forces in
			 the Field, done at Geneva August 12, 1949 (6 UST 3114);
				(2)the Convention for
			 the Amelioration of the Condition of the Wounded, Sick, and Shipwrecked Members
			 of the Armed Forces at Sea, done at Geneva August 12, 1949 (6 UST 3217);
				(3)the Convention
			 Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949
			 (6 UST 3316); and
				(4)the Convention
			 Relative to the Protection of Civilian Persons in Time of War, done at Geneva
			 August 12, 1949 (6 UST 3516).
				6.Implementation of
			 treaty obligations
			(a)Implementation of
			 treaty obligations
				(1)In
			 generalThe acts enumerated in subsection (d) of
			 section
			 2441 of title 18, United States Code, as added by subsection
			 (b) of this section, and in subsection (c) of this section, constitute
			 violations of common Article 3 of the Geneva Conventions prohibited by United
			 States law.
				(2)Prohibition on
			 grave breachesThe provisions of
			 section
			 2441 of title 18, United States Code, as amended by this
			 section, fully satisfy the obligation under Article 129 of the Third Geneva
			 Convention for the United States to provide effective penal sanctions for grave
			 breaches which are encompassed in common Article 3 in the context of an armed
			 conflict not of an international character. No foreign or international source
			 of law shall supply a basis for a rule of decision in the courts of the United
			 States in interpreting the prohibitions enumerated in subsection (d) of such
			 section 2441.
				(3)Interpretation
			 by the president
					(A)As provided by the
			 Constitution and by this section, the President has the authority for the
			 United States to interpret the meaning and application of the Geneva
			 Conventions and to promulgate higher standards and administrative regulations
			 for violations of treaty obligations which are not grave breaches of the Geneva
			 Conventions.
					(B)The President
			 shall issue interpretations described by subparagraph (A) by Executive Order
			 published in the Federal Register.
					(C)Any Executive
			 Order published under this paragraph shall be authoritative (except as to grave
			 breaches of common Article 3) as a matter of United States law, in the same
			 manner as other administrative regulations.
					(D)Nothing in this
			 section shall be construed to affect the constitutional functions and
			 responsibilities of Congress and the judicial branch of the United
			 States.
					(4)DefinitionsIn
			 this subsection:
					(A)Geneva
			 conventionsThe term Geneva Conventions
			 means—
						(i)the
			 Convention for the Amelioration of the Condition of the Wounded and Sick in
			 Armed Forces in the Field, done at Geneva August 12, 1949 (6 UST 3217);
						(ii)the
			 Convention for the Amelioration of the Condition of the Wounded, Sick, and
			 Shipwrecked Members of the Armed Forces at Sea, done at Geneva August 12, 1949
			 (6 UST 3217);
						(iii)the Convention
			 Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949
			 (6 UST 3316); and
						(iv)the
			 Convention Relative to the Protection of Civilian Persons in Time of War, done
			 at Geneva August 12, 1949 (6 UST 3516).
						(B)Third geneva
			 conventionThe term Third Geneva Convention means
			 the international convention referred to in subparagraph (A)(iii).
					(b)Revision to war
			 crimes offense under Federal criminal code
				(1)In
			 generalSection 2441 of title 18, United
			 States Code, is amended—
					(A)in subsection (c),
			 by striking paragraph (3) and inserting the following new paragraph (3):
						
							(3)which constitutes
				a grave breach of common Article 3 (as defined in subsection (d)) when
				committed in the context of and in association with an armed conflict not of an
				international character; or
							;
				and
					(B)by adding at the
			 end the following new subsection:
						
							(d)Common article 3
				violations
								(1)Prohibited
				conductIn subsection (c)(3), the term grave breach of
				common Article 3 means any conduct (such conduct constituting a grave
				breach of common Article 3 of the international conventions done at Geneva
				August 12, 1949), as follows:
									(A)TortureThe
				act of a person who commits, or conspires or attempts to commit, an act
				specifically intended to inflict severe physical or mental pain or suffering
				(other than pain or suffering incidental to lawful sanctions) upon another
				person within his custody or physical control for the purpose of obtaining
				information or a confession, punishment, intimidation, coercion, or any reason
				based on discrimination of any kind.
									(B)Cruel or inhuman
				treatmentThe act of a person who commits, or conspires or
				attempts to commit, an act intended to inflict severe or serious physical or
				mental pain or suffering (other than pain or suffering incidental to lawful
				sanctions), including serious physical abuse, upon another within his custody
				or control.
									(C)Performing
				biological experimentsThe act of a person who subjects, or
				conspires or attempts to subject, one or more persons within his custody or
				physical control to biological experiments without a legitimate medical or
				dental purpose and in so doing endangers the body or health of such person or
				persons.
									(D)MurderThe
				act of a person who intentionally kills, or conspires or attempts to kill, or
				kills whether intentionally or unintentionally in the course of committing any
				other offense under this subsection, one or more persons taking no active part
				in the hostilities, including those placed out of combat by sickness, wounds,
				detention, or any other cause.
									(E)Mutilation or
				maimingThe act of a person
				who intentionally injures, or conspires or attempts to injure, or injures
				whether intentionally or unintentionally in the course of committing any other
				offense under this subsection, one or more persons taking no active part in the
				hostilities, including those placed out of combat by sickness, wounds,
				detention, or any other cause, by disfiguring the person or persons by any
				mutilation thereof or by permanently disabling any member, limb, or organ of
				his body, without any legitimate medical or dental purpose.
									(F)Intentionally
				causing serious bodily injuryThe act of a person who
				intentionally causes, or conspires or attempts to cause, serious bodily injury
				to one or more persons, including lawful combatants, in violation of the law of
				war.
									(G)RapeThe
				act of a person who forcibly or with coercion or threat of force wrongfully
				invades, or conspires or attempts to invade, the body of a person by
				penetrating, however slightly, the anal or genital opening of the victim with
				any part of the body of the accused, or with any foreign object.
									(H)Sexual assault
				or abuseThe act of a person who forcibly or with coercion or
				threat of force engages, or conspires or attempts to engage, in sexual contact
				with one or more persons, or causes, or conspires or attempts to cause, one or
				more persons to engage in sexual contact.
									(I)Taking
				hostagesThe act of a person who, having knowingly seized or
				detained one or more persons, threatens to kill, injure, or continue to detain
				such person or persons with the intent of compelling any nation, person other
				than the hostage, or group of persons to act or refrain from acting as an
				explicit or implicit condition for the safety or release of such person or
				persons.
									(2)DefinitionsIn
				the case of an offense under subsection (a) by reason of subsection
				(c)(3)—
									(A)the term
				severe mental pain or suffering shall be applied for purposes of
				paragraphs (1)(A) and (1)(B) in accordance with the meaning given that term in
				section 2340(2) of this title;
									(B)the term
				serious bodily injury shall be applied for purposes of paragraph
				(1)(F) in accordance with the meaning given that term in section 113(b)(2) of
				this title;
									(C)the term
				sexual contact shall be applied for purposes of paragraph (1)(G)
				in accordance with the meaning given that term in section 2246(3) of this
				title;
									(D)the term
				serious physical pain or suffering shall be applied for purposes
				of paragraph (1)(B) as meaning bodily injury that involves—
										(i)a
				substantial risk of death;
										(ii)extreme physical
				pain;
										(iii)a burn or
				physical disfigurement of a serious nature (other than cuts, abrasions, or
				bruises); or
										(iv)significant loss
				or impairment of the function of a bodily member, organ, or mental faculty;
				and
										(E)the term
				serious mental pain or suffering shall be applied for purposes of
				paragraph (1)(B) in accordance with the meaning given the term severe
				mental pain or suffering (as defined in section 2340(2) of this title),
				except that—
										(i)the term
				serious shall replace the term severe where it
				appears; and
										(ii)as
				to conduct occurring after the date of the enactment of the Military
				Commissions Act of 2006, the term serious and non-transitory mental harm
				(which need not be prolonged) shall replace the term prolonged
				mental harm where it appears.
										(3)Inapplicability
				of certain provisions with respect to collateral damage or incident of lawful
				attackThe intent specified for the conduct stated in
				subparagraphs (D), (E), and (F) or paragraph (1) precludes the applicability of
				those subparagraphs to an offense under subsection (a) by reasons of subsection
				(c)(3) with respect to—
									(A)collateral damage;
				or
									(B)death, damage, or
				injury incident to a lawful attack.
									(4)Inapplicability
				of taking hostages to prisoner exchangeParagraph (1)(I) does not
				apply to an offense under subsection (a) by reason of subsection (c)(3) in the
				case of a prisoner exchange during wartime.
								(5)Definition of
				grave breachesThe
				definitions in this subsection are intended only to define the grave breaches
				of common Article 3 and not the full scope of United States obligations under
				that
				Article.
								.
					(2)Retroactive
			 applicabilityThe amendments made by this subsection, except as
			 specified in subsection (d)(2)(E) of
			 section
			 2441 of title 18, United States Code, shall take effect as of
			 November 26, 1997, as if enacted immediately after the amendments made by
			 section 583 of Public Law 105–118 (as amended by
			 section 4002(e)(7) of
			 Public Law
			 107–273).
				(c)Additional
			 prohibition on cruel, inhuman, or degrading treatment or punishment
				(1)In
			 generalNo individual in the custody or under the physical
			 control of the United States Government, regardless of nationality or physical
			 location, shall be subject to cruel, inhuman, or degrading treatment or
			 punishment.
				(2)Cruel, inhuman,
			 or degrading treatment or punishment definedIn this subsection,
			 the term cruel, inhuman, or degrading treatment or punishment
			 means cruel, unusual, and inhumane treatment or punishment prohibited by the
			 Fifth, Eighth, and Fourteenth Amendments to the Constitution of the United
			 States, as defined in the United States Reservations, Declarations and
			 Understandings to the United Nations Convention Against Torture and Other Forms
			 of Cruel, Inhuman or Degrading Treatment or Punishment done at New York,
			 December 10, 1984.
				(3)ComplianceThe
			 President shall take action to ensure compliance with this subsection,
			 including through the establishment of administrative rules and
			 procedures.
				7.Habeas corpus
			 matters
			(a)In
			 generalSection 2241 of title 28, United
			 States Code, is amended by striking both the subsection (e) added by section
			 1005(e)(1) of Public Law 109–148 (119 Stat. 2742)
			 and the subsection (e) added by added by section 1405(e)(1) of
			 Public Law
			 109–163 (119 Stat. 3477) and inserting the following new
			 subsection (e):
				
					(e)(1)No court, justice, or
				judge shall have jurisdiction to hear or consider an application for a writ of
				habeas corpus filed by or on behalf of an alien detained by the United States
				who has been determined by the United States to have been properly detained as
				an enemy combatant or is awaiting such determination.
						(2)Except as provided in paragraphs (2)
				and (3) of section 1005(e) of the Detainee Treatment Act of 2005
				(10 U.S.C.
				801 note), no court, justice, or judge shall have jurisdiction
				to hear or consider any other action against the United States or its agents
				relating to any aspect of the detention, transfer, treatment, trial, or
				conditions of confinement of an alien who is or was detained by the United
				States and has been determined by the United States to have been properly
				detained as an enemy combatant or is awaiting such
				determination.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply to all cases, without
			 exception, pending on or after the date of the enactment of this Act which
			 relate to any aspect of the detention, transfer, treatment, trial, or
			 conditions of detention of an alien detained by the United States since
			 September 11, 2001.
			8.Revisions to
			 Detainee Treatment Act of 2005 relating to protection of certain United States
			 Government personnel
			(a)Counsel and
			 InvestigationsSection 1004(b) of the Detainee Treatment Act of
			 2005 (42 U.S.C.
			 2000dd–1(b)) is amended—
				(1)by striking
			 may provide and inserting shall provide;
				(2)by inserting
			 or investigation after criminal prosecution;
			 and
				(3)by inserting
			 whether before United States courts or agencies, foreign courts or
			 agencies, or international courts or agencies, after described
			 in that subsection.
				(b)Protection of
			 PersonnelSection 1004 of the Detainee Treatment Act of 2005
			 (42 U.S.C.
			 2000dd–1) shall apply with respect to any criminal prosecution
			 that—
				(1)relates to the
			 detention and interrogation of aliens described in such section;
				(2)is grounded in
			 section
			 2441(c)(3) of title 18, United States Code; and
				(3)relates to actions
			 occurring between September 11, 2001, and December 30, 2005.
				9.Review of
			 judgments of military commissionsSection 1005(e)(3) of the Detainee Treatment
			 Act of 2005 (title X of
			 Public Law
			 109–148; 119 Stat. 2740;
			 10 U.S.C.
			 801 note) is amended—
			(1)in subparagraph
			 (A), by striking pursuant to Military Commission Order No. 1. dated
			 August 31, 2005 (or any successor military order) and inserting
			 by a military commission under
			 chapter 47A of title 10,
			 United States Code;
			(2)by striking
			 subparagraph (B) and inserting the following new subparagraph (B):
				
					(B)Grant of
				reviewReview under this paragraph shall be as of
				right.
					;
			(3)in subparagraph
			 (C)—
				(A)in clause
			 (i)—
					(i)by striking
			 pursuant to the military order and inserting by a
			 military commission; and
					(ii)by striking
			 at Guantanamo Bay, Cuba; and
					(B)in clause (ii), by
			 striking pursuant to such military order and inserting by
			 the military commission; and
				(4)in subparagraph
			 (D)(i), by striking specified in the military order and
			 inserting specified for a military commission.
			10.Detention covered by
			 review of decisions of Combatant Status Review Tribunals of propriety of
			 detentionSection
			 1005(e)(2)(B)(i) of the Detainee Treatment Act of 2005 (title X of
			 Public Law
			 109–148; 119 Stat. 2742;
			 10 U.S.C.
			 801 note) is amended by striking the Department of
			 Defense at Guantanamo Bay, Cuba and inserting the United
			 States.
		
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
